Citation Nr: 0215551	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  98-14 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 10 percent from 
September 29, 1997, to February 1, 1999, and in excess of 70 
percent from April 1, 1999.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1964 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  From September 29, 1997, to February 1, 1999, the 
veteran's PTSD was manifested by symptoms productive of 
occasional decrease in work efficiency, but with generally 
satisfactory functioning and routine behavior.

3.  As of April 1, 1999, the veteran's PTSD was manifested by 
symptoms productive of total or almost total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  From September 29, 1997, through February 1, 1999, the 
criteria for a 30 percent rating for PTSD were met.   38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2001).

2.  As of April 1, 1999, the criteria for a 100 percent 
rating for PTSD were met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  

The veteran submitted a claim of entitlement to service 
connection for PTSD in September 1997.  He stated that he had 
suffered from nightmares, depression and insomnia since his 
separation.  

A VA psychiatric examination was conducted in December 1997.  
The veteran indicated that he was currently receiving no 
psychiatric treatment, although he reported having received 
treatment for depression three or four years previously.  The 
examiner noted that the veteran had been employed for the 
previous 16 years as a corrections officer.  The examiner 
also noted that the most significant ongoing symptom 
experienced by the veteran was depression.  Flashbacks 
involving feelings of disorientation and anxiety were also 
noted.  The veteran described intrusive memories of his 
combat experiences.  The examiner opined that the veteran had 
a significant degree of survivor guilt.  The veteran was 
cooperative with the examination.  He was characterized by an 
odd appearance with obesity and a rather strange gait, and a 
booming, almost affected macho tone of voice that continued 
throughout the interview.  The veteran described 
dissatisfaction with his work.  

The examiner concluded that the veteran had PTSD of a 
moderate degree, with substantial symptoms of major 
depression secondary to the PTSD.  He noted that the 
veteran's Global Assessment of Functioning (GAF) score was 
65, and noted that the score was based on the continuation of 
the veteran's depression.  He also indicated that the 
veteran's occupational functioning was not good at the time 
of the examination, and noted that the veteran appeared to be 
finding it increasingly difficult to tolerate the 
circumstances of his job as a corrections officer.

A December 1997 evaluation report by a VA social worker 
indicates that the veteran reported that he had never been 
fired from a job and that he had not had long periods of 
unemployment.  She noted sleep disturbances, nightmares and 
recurrent intrusive thoughts.  The veteran indicated that he 
avoided social situations.  He reported that he got irritable 
and experienced angry outbursts.  

A psychiatric evaluation was conducted by Family Service 
Association in March 1998.  The veteran reported that he had 
been diagnosed with manic-depression many years previously 
and had been treated at that time with Zoloft.  He indicated 
that he had received outpatient treatment in 1994 or 1995, 
but that he had been off the medication for more than one 
year.  He reported recent anxiety attacks and that he was 
withdrawn, isolated, irritable and fatigued.  On mental 
status examination, the veteran was noted to appear nervous 
and uncomfortable.  He had a stern affect, but was 
cooperative and appropriate during the interview.  He denied 
suicidal and homicidal ideation.  He reported decreased 
energy, fatigue, lack of concentration and motivation, and 
difficulty with sleep.  The assessment was moderate to severe 
recurrent major depression.  The examiner determined that the 
veteran's GAF score was 70 to 75.

The veteran was hospitalized from February to March 1999, 
with complaints of intrusive recollections and emotional 
distress on reminders of his combat experiences.  The veteran 
attended group and individual therapy while in the PTSD 
program and was active in treatment.  The discharge summary 
states that the veteran's mental status improved considerably 
during his stay.  The GAF score was 55 currently and 53 for 
the past year.

In a March 1999 letter, the veteran's treating VA 
psychologist indicated that the veteran had received 
treatment on a regular basis since September 1998.  He noted 
that since the veteran had been discharged in March 1999 from 
a six-week inpatient treatment program, he had been seen 
several times for intensive psychotherapy and psychological 
assessment.  He stated that the veteran's condition was 
permanent and was not expected to change.  He opined that it 
was appropriate to initiate medical retirement, as the 
veteran would not be medically cleared to return to work.  

An April 1999 examination report completed by the veteran's 
VA psychologist indicates that the veteran was permanently 
and totally disabled from all occupations due to the 
inability to tolerate even minor stressors in a work setting.  
The examiner stated that the veteran suffered from poor 
concentration with very poor short-term memory and poor 
social skills when confronted.  He indicated that there was 
no possibility that the veteran would improve enough to 
perform his duties.  

In the report of a May 1999 evaluation addressed to the 
Social Security Administration, the veteran's treating VA 
psychologist indicated that the veteran had been seen weekly 
since his inpatient treatment, but that such treatment had 
only the effect of stabilizing the veteran's condition.  He 
noted that the death of an officer in the line of duty and 
several other violent incidents appeared to be key to his 
decompensation.  He stated that the veteran's condition had 
not improved and that it was unlikely to do so.  He opined 
that the veteran was totally and permanently disabled and 
unemployable.  Angry affect and depressed mood are noted in 
subsequent outpatient treatment records.

A July 1999 letter indicates that the veteran's disability 
retirement application had been approved.  A Social Security 
Administration disability determination dated in July 1999 
shows that the veteran was found to be disabled due to PTSD 
and major depression.

The veteran was afforded a further VA psychiatric examination 
in September 1999.  He reported that he had worked as a 
corrections officer for 17 years, but in recent years had 
been in arguments with coworkers.  The veteran's 
hospitalization earlier in 1999 was noted.  The veteran 
reported that he currently just hung around the house.  He 
indicated that he resided with his wife of 32 years, his 
daughter and his grandson.  He related that he was able to do 
the grocery shopping and cooking for the family.  He stated 
that his friends were limited to the Vietnam veterans with 
whom he attended group therapy.  The veteran reported that he 
had felt safe at the VA medical center (VAMC) where he had 
been hospitalized and had not wanted to leave on discharge.  
He indicated that since his hospitalization his wife paid the 
bills, which relieved him of a great deal of stress.  The 
veteran was alert and oriented throughout the interview.  His 
mood was depressed and he was tearful at times.  His memory 
was intact.  His insight was good and his judgment was 
considered fair.  The veteran was noted to harbor strong 
guilt feelings over taking the lives of others.  He denied 
suicidal and homicidal thinking.  There was no evidence of 
thought disorder.  The diagnosis was chronic PTSD, and the 
veteran's GAF score was 52.  The examiner opined that the 
veteran's PTSD had worsened.

The veteran was again hospitalized from February to March 
2000.  The discharge summary indicates that he was admitted 
to the stabilization component of the PTSD program.  On 
admission the veteran complained of recent exacerbation of 
nightmares of traumatic memories, irritability, outbursts of 
anger and depression.  He was noted to present with a strong 
sense of entitlement and with little confidence that therapy 
would have a measurable impact on his PTSD symptoms.  The 
veteran was noted to make little progress on his anger and 
depression, both of which remained in the moderate range.  
The discharge diagnosis was PTSD and the veteran's GAF was 
assessed as 55.

An October 2000 letter from the veteran's VA psychologist 
relates that the veteran had been seen in the VA clinic on a 
regular basis since September 1998.  He stated that the 
veteran's condition was considered permanent and as not 
expected to change.  He indicated that the veteran had 
experienced serious problems getting along with supervisors 
and coworkers at his job and had become concerned that he 
would lose control and possibly hurt someone.  He stated that 
the veteran had been unable to work since February 1999, 
which had resulted in severe depression, suicidal ideation 
and poor self-esteem.  The veteran was noted to have moderate 
to severe conflict at home and some history of psychiatric 
treatment which had had little impact.  His level of 
disability was stated to be severe.

A May 2001 letter from Meadow View Nursing and Respiratory 
Care Center indicates that the veteran had been a resident 
since January 2001.  The veteran was noted to be paralyzed 
and to have a tracheotomy tube, and consequently unable to 
talk.

The veteran's VA psychologist, in a letter dated in May 2001, 
reiterated the veteran's history.  He stressed his opinion 
that the veteran was totally and permanently unemployable.  
He indicated that the veteran's GAF score for the previous 
year had been 34.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case, 
supplements thereto and RO correspondence, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, the reasons for 
its determinations, the evidence and information necessary to 
substantiate his claim, the information required from him in 
order for VA to obtain evidence and information in support of 
his claim, and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the RO has obtained all current records pertinent 
to this claim and has afforded the veteran appropriate VA 
examinations of his psychiatric disability.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 10 percent rating is warranted 
for occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 
4.3.

On review of the evidence of record, the Board finds that for 
the period from September 1997 to February 1, 1999, the 
veteran's PTSD symptomatology most closely approximated the 
criteria for a 30 percent disability rating.  In this regard, 
the Board notes that the veteran received no psychiatric 
treatment for approximately one year prior to his claim of 
entitlement to service connection for PTSD.  On VA 
examination in December 1997, the veteran's PTSD symptoms 
were noted to be moderate, and his GAF score was 65, 
indicating some mild symptoms and difficulty in social or 
occupational functioning.  A March 1998 evaluation by Family 
Services Association resulted in a GAF score of 70 to 75, 
indicating no more than mild symptoms.  Although outpatient 
treatment records for 1998 reveal the veteran's attendance at 
group and individual therapy sessions, his symptoms were 
noted to be stable.  Those records do not document the level 
of impairment necessary to warrant a rating in excess of 30 
percent for the period in question. 

The veteran's PTSD was assigned a temporary total rating from 
February 2, 1999, through March 1999 based upon the veteran's 
hospitalization for treatment of this disorder.  With respect 
to the period beginning April 1, 1999, the Board finds that 
the evidence demonstrates a level of occupational and social 
impairment that more nearly approximates total than the level 
of impairment required for a 70 percent rating.  As discussed 
above, the veteran did not return to work after his March 
1999 discharge from a VA inpatient PTSD program.  The 
veteran's VA psychologist has concluded that the veteran is 
vocationally disabled, and has also noted the veteran's 
social isolation.  He has opined that the veteran is totally 
and permanently disabled from all occupations due to his 
inability to tolerate even minor stressors in the work 
setting.  He has opined that the veteran's work experiences 
have been key to his decompensation.  Moreover, the veteran 
has also been found to be disabled by the Social Security 
Administration due to his PTSD and accompanying major 
depression.  Accordingly, a 100 percent schedular rating is 
warranted from April 1, 1999.


(CONTINUED ON NEXT PAGE)	





ORDER

A disability rating of 30 percent for PTSD is granted, for 
the period from September 29, 1997, to February 1, 1999, 
subject to the criteria governing the payment of monetary 
benefits.

A disability rating of 100 percent for PTSD is granted from 
April 1, 1999, subject to the criteria governing the payment 
of monetary benefits.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

